Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 15 April 2021 have been fully considered but they are not persuasive.
Regarding claims 16-19, 21-31 and 33, previously rejected as obvious over Ihlenburg (US 2014/0152778) in view Ren (US 2014/0278065) and Yamamoto (US 2012/0300075), the Applicant contends that in Yamamoto "The driving trajectory is then projected onto the synthesized image”.  Contrary thereto, according to the invention, the driving trajectory (as a marked relevant region of the surroundings model) is projected onto the projection surface along with the real camera picture.  According to the invention, the driving trajectory is NOT "projected onto the synthesized image", but instead the synthesized image is produced after the marked relevant region of the surroundings model has been projected onto the projection surface along with the projected real camera picture.  However, the Examiner respectfully disagrees.
The claim language does not specify an order in which the camera picture and the relevant region are projected onto the projection surface.  However, the language does not preclude the camera picture and the relevant region from being projected onto the projection surface in a particular order.  In order to synthesize an image including data from the camera picture and the relevant region, the respective data would functionally be projected in some sequence as the processor sequentially executes instructions.  Therefore, the teachings of Yamamoto, where the camera picture is projected onto the projection surface followed by projection of the relevant region markings, reads on the claim language because the relevant region markings are projected onto a synthesized image which includes data from the projection surface.  Additionally, while the Applicant notes that Yamamoto refers to the image onto which the driving trajectory data is projected as a synthetic image, Fig. 21 and paragraph [0136] of Yamamoto indicate that the term “synthetic image” is applicable to both the image Ig10 which does not include the driving trajectory and the image Ig10 which does include the overlapped driving trajectory.  Therefore, the Applicant’s argument is non-persuasive.
Regarding claims 16-19, 21-31 and 33, previously rejected as obvious over Ihlenburg (US 2014/0152778) in view Ren (US 2014/0278065) and Yamamoto (US 2012/0300075), the Applicant contends that if Ihlenburg does not disclose marking a relevant region in a surroundings model and projecting this marked relevant region (as acknowledged on page 5 of the Office Action), then Ihlenburg cannot disclose "projecting the relevant region onto . . . the projection surface" because the "relevant region" is defined in the present claims as being identified bv marking the relevant region in the surroundings model.  However, the Examiner respectfully disagrees.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The claim language states, “in the surroundings model, identifying a relevant region that is relevant for driving, wherein the identifying of the relevant region includes marking the relevant region in the surroundings model with a line or a color that is synthesized in the surroundings model and does not exist in the at least one camera picture of the surroundings.”  It is noted that the claim language uses “includes” to describe the marking operation.  The claim language is interpreted as identifying what region is relevant and then marking said region in the manner claimed.  Accordingly, Ihlenburg was cited as identifying the relevant region according to gear selection (i.e., reverse gear).  This would identify the area behind the vehicle as the relevant region.  Yamamoto was cited as teaching the marking operation, wherein Yamamoto discloses an image display system, wherein a line Ln7 indicating a driving trajectory may be overlapped with an image photographed by the rear camera 14 and indicating rear surroundings of the vehicle Cr, as shown in FIG. 23 (Yamamoto: paragraph [0152]). Yamamoto discloses that the steering angle sensor 27 is disposed in the proximity to a rotation shaft of the steering and senses a rotation angle when the steering is manipulated by the user (Yamamoto: paragraph [0122]). The driving trajectory extraction unit 90 extracts a trajectory (driving trajectory) which is predicted if the vehicle Cr is driven with the steering angle of the manipulated steering (Yamamoto: paragraph [0122]). The driving trajectory overlapping unit 80 overlaps the extracted driving trajectory with a synthetic image (Yamamoto: paragraph [0122]).  Therefore, when combined, Ihlenburg and Yamamoto read on the claim limitation.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482